AO 2458 (Rev. 02/08/2019) Judgment in a Criminal F'_etty Case (Modified)                                                                                     Page I of I



                                     UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                                   JUDGMENT IN A CRIMINAL CASE
                                                                                                     (For Offenses Committed On or After November I, 1987)
                                      V.

                           Julio Rosas-Gonzalez                                                       Case Number: 2:19-mj-11893

                                                                                                     Frank Torres Morell
                                                                                                     Defendant's Attorney


REGISTRATION NO. 92301298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                            ---------------------------
 •    was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                                  Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                                        1

 D The defendant has been found not guilty on count(s)
                                                                                             -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                ~TIME SERVED                                                    • _________ days
IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                            Friday, December 27, 2019
                                                                                            Date M Imposition of Sentence

                      .    \i
                                                     F,t_ED
Received       ._.Pf--+¼Tfr'-
                  .        I
                                                       DEC 2 7 2019
              DU~M                                                                                   RABLE RUTH B~UDEZ MONTENEGRO
                                                                                                     D STATES MAGISTRATE JUDGE
                                                                   - i''i,f ?::.:
                                                                                    1
                                              CU· - '·:"',,                             ,   '.RNIA
                                           SOUTH L ,. "j ' ' .   )r'}';;,;.  '                 'TY
                                        . RY             __.•::..p:~·------·---··

Clerk's Office Copy                                                                                                                             2:19-mj-11893
